                                                                                                                1

                                                            UNITED STATES DISTRICT COURT
                                                             SOUTHERN DISTRICT OF TEXAS
                                                                  MCALLEN DIVISION
                                     IRMA GARZA                          )(
                                        Plaintiff                        )(
                                                                         )(
                                     VS.                                 )(   CIVIL ACTION NO.
                                                                         )(   7:18-cv-267
                                     THE CITY OF EDINBURG,               )(
                                     TEXAS, RICHARD MOLINA,              )(
                                     DAVID TORRES, JORGE                 )(
                                     SALINAS AND GILBERT                 )(
                                     ENRIQUEZ                            )(
                                        Defendants                       )(
                                     _______________________________________________________

                                                           ORAL AND VIDEOTAPED DEPOSITION OF
                                                                      MYRA GARZA
                                                                    APRIL 24, 2019

                                     _______________________________________________________

                                                     ORAL AND VIDEOTAPED DEPOSITION OF MYRA GARZA,
                                     produced as a witness at the instance of the PLAINTIFF,
                                     taken in the above styled and numbered cause on
                                     April 24, 2019, between the hours of 4:06 p.m. and 5:39
                                     p.m., reported stenographically by JOHN W. FELLOWS,
                                     Certified Court Reporter No. 3335, in and for the State
                                     of Texas, at the offices of GUERRA, LEEDS, SABO &
                                     HERNANDEZ, PLLC, 10213 North 10th Street, McAllen,
                                     Texas, pursuant to the Federal Rules of Civil Procedure
                                     and any provisions stated on the record or attached
                                     therein.

                                                                                   EXHIBIT 1

                                               BRYANT & STINGLEY, INC.
                                Harlingen (956) 428-0755       McAllen (956) 618-2366



Electronically signed by John Fellows (301-250-933-7791)                                0e3e310d-ca4c-4b0b-abd2-c4ac249a08db
                                                                                                            26

                    16:32    1               A.      Correct.
                    16:32    2               Q.      About the potential terminations?
                    16:32    3               A.      Correct.
                    16:32    4               Q.      So that was different, would you say, than the
                    16:32    5       other two elections?
                    16:32    6               A.      In that aspect, yes.
                    16:32    7               Q.      Okay.
                    16:32    8               A.      Yes.
                    16:32    9               Q.      And -- so you mentioned several names:
                    16:32 10         Ponciano Longoria was one of them, correct?
                    16:32 11                 A.      Correct.
                    16:32 12                 Q.      Now, were you aware or did you ever become
                    16:32 13         aware of an allegation that there was a list of
                    16:33 14         individuals that were -- that were being specifically
                    16:33 15         targeted for termination by Mayor Molina?
                    16:33 16                 A.      I did hear about a list, although I never saw
                    16:33 17         it, and I'm not sure where that comment --
                    16:33 18                 Q.      Okay.
                    16:33 19                 A.      -- originated from.
                    16:33 20                 Q.      You never saw a list, but you heard about a
                    16:33 21         list?
                    16:33 22                 A.      Correct.
                    16:33 23                 Q.      Okay.   Now, did they say it was a written list
                    16:33 24         or list in somebody's head; do you know?
                    16:33 25                 A.      I can't say for certain --



                                                BRYANT & STINGLEY, INC.
                                 Harlingen (956) 428-0755       McAllen (956) 618-2366



Electronically signed by John Fellows (301-250-933-7791)                              0e3e310d-ca4c-4b0b-abd2-c4ac249a08db
                                                                                                                  27

                    16:33    1               Q.      Okay.
                    16:33    2               A.      -- whether it was a written list.         I don't
                    16:33    3       think it was a list in someone's head.
                    16:33    4               Q.      So you're saying there was an actual physical
                    16:33    5       list of names --
                    16:33    6               A.      I think there might have been an actual
                    16:33    7       physical list.             But that's just an assumption on my
                    16:33    8       part.
                    16:33    9               Q.      And who were the people that were on this list?
                    16:33 10                                 MR. AGUILAR:    Objection, speculation.
                    16:33 11                 Q.      What is your understanding of who was on the
                    16:33 12         this list?
                    16:33 13                 A.      Okay.     So my understanding on the list was,
                    16:33 14         myself; Irma; Ramiro Gomez; the city manager.
                    16:34 15                 Q.      Richard Hinojosa?
                    16:34 16                 A.      Richard Hinojosa.
                    16:34 17                 Q.      Uh-huh.
                    16:34 18                 A.      Who else?     Finance director.
                    16:34 19                 Q.      Who was that?
                    16:34 20                 A.      Asencion Alonzo.        Who else?   Who did I say
                    16:34 21         already?              Can you repeat?
                    16:34 22                 Q.      Yourself.
                    16:34 23                 A.      Myself.
                    16:34 24                 Q.      Irma Garza.
                    16:34 25                 A.      Correct.



                                                BRYANT & STINGLEY, INC.
                                 Harlingen (956) 428-0755       McAllen (956) 618-2366



Electronically signed by John Fellows (301-250-933-7791)                                    0e3e310d-ca4c-4b0b-abd2-c4ac249a08db
                                                                                                              39

                    16:47    1               Q.      Okay.
                    16:47    2               A.      -- to make that move.
                    16:47    3               Q.      Did you speak to Richard Molina about this
                    16:47    4       move?
                    16:47    5               A.      When he -- when he addressed it, yeah, I did.
                    16:48    6       When he addressed it -- because the first time he
                    16:48    7       called me that he needed to meet with me was the same
                    16:48    8       day that he told me.
                    16:48    9               Q.      Who's he that you --
                    16:48 10                 A.      Richard Molina -- Richard Hinojosa.        Oh, I'm
                    16:48 11         sorry.          Did you say did I speak to Richard Hinojosa or
                    16:48 12         Molina?
                    16:48 13                 Q.      Molina.
                    16:48 14                 A.      Negative.     I did not.
                    16:48 15                 Q.      Never?
                    16:48 16                 A.      No.
                    16:48 17                 Q.      Okay.     Did you speak to any of the other
                    16:48 18         council members about that?
                    16:48 19                 A.      About making the move?
                    16:48 20                 Q.      Yes.
                    16:48 21                 A.      I did speak to Jorge Salinas.     He -- he,
                    16:48 22         pretty much, told me that -- that for me -- because I
                    16:48 23         had -- when the election happened and there was this
                    16:48 24         hearsay of this list, I asked him point blank, Am I on
                    16:48 25         that list?



                                                BRYANT & STINGLEY, INC.
                                 Harlingen (956) 428-0755       McAllen (956) 618-2366



Electronically signed by John Fellows (301-250-933-7791)                                0e3e310d-ca4c-4b0b-abd2-c4ac249a08db
                                                                                                              40

                    16:48    1                             And they said, I'm not sure what list
                    16:48    2       you're talking about.           So then I -- I told him, Okay.
                    16:48    3       What's going to happen?           So he said, Don't worry about
                    16:48    4       it, you know.           I've got your back, you know.        Don't
                    16:48    5       worry about anything.           So I said, Okay.
                    16:48    6               Q.      What else did he tell you?
                    16:48    7               A.      That he appreciated, you know, that I was very
                    16:49    8       honest and -- and I treated them all with respect and
                    16:49    9       that I conducted the election very fairly, that I was
                    16:49 10         very neutral, that I was very helpful.             And -- and
                    16:49 11         that's, pretty much, it.           And then he just said, you
                    16:49 12         know, for me not to worry.
                    16:49 13                 Q.      Any other council members you spoke to about
                    16:49 14         this?
                    16:49 15                 A.      That I did speak to Gilbert Enriquez about the
                    16:49 16         transfer, and then I did speak to Molina about whether
                    16:49 17         or not it was still going to be city secretary.
                    16:49 18                 Q.      What did Gilbert Enriquez tell you?
                    16:49 19                 A.      He said that -- that, you know, for me not to
                    16:49 20         worry about it, and that the transfer was a good move
                    16:49 21         for EDC.
                    16:49 22                 Q.      Did he tell you why it was necessary to
                    16:49 23         transfer you or remove you from the position of city
                    16:49 24         secretary?
                    16:49 25                 A.      He said because of -- there was changes,



                                                BRYANT & STINGLEY, INC.
                                 Harlingen (956) 428-0755       McAllen (956) 618-2366



Electronically signed by John Fellows (301-250-933-7791)                                0e3e310d-ca4c-4b0b-abd2-c4ac249a08db
                                                                                                        88

                                                  UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF TEXAS
                                                        MCALLEN DIVISION
                                     IRMA GARZA                )(
                                        Plaintiff              )(
                                                               )(
                                     VS.                       )( CIVIL ACTION NO.
                                                               )( 7:18-cv-267
                                     THE CITY OF EDINBURG,     )(
                                     TEXAS, RICHARD MOLINA,    )(
                                     DAVID TORRES, JORGE       )(
                                     SALINAS AND GILBERT       )(
                                     ENRIQUEZ                  )(
                                        Defendants             )(

                                                    REPORTER'S CERTIFICATION
                                               ORAL AND VIDEOTAPED DEPOSITION OF
                                                           MYRA GARZA
                                                         APRIL 24, 2019
                                                 I, JOHN W. FELLOWS, Certified Court
                                     Reporter, certify that the witness, MYRA GARZA, was
                                     duly sworn by me, and that the transcript is a true and
                                     correct record of the testimony given by the witness on
                                     April 24, 2019; that the deposition was reported by me
                                     in stenograph and was subsequently transcribed under my
                                     supervision;
                                             Pursuant to Federal Rule 30(5)(e)(2), a review
                                     of the transcript was requested.
                                                 I FURTHER CERTIFY that I am not a relative,
                                     employee, attorney or counsel of any of the parties,
                                     nor a relative or employee of such attorney or counsel,
                                     nor am I financially interested in the action.
                                                 WITNESS MY HAND on this the _____ day of
                                     _____________________, 2019.

                                                           ____________________________________
                                                           JOHN W. FELLOWS, Texas CSR 3335
                                                           Expiration Date: 04-30-21
                                                           Bryant & Stingley, Inc., CRN No. 512
                                                           1305 East Nolana, Suite D
                                                           McAllen, Texas 78504
                                                           (956) 618-2366



                                               BRYANT & STINGLEY, INC.
                                Harlingen (956) 428-0755       McAllen (956) 618-2366



Electronically signed by John Fellows (301-250-933-7791)                          0e3e310d-ca4c-4b0b-abd2-c4ac249a08db
